Citation Nr: 1711165	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES
1. Entitlement to service connection for a back disability (claimed as ruptured/bulging disc).

2.  Entitlement to service connection for right hip disability and subsequent right hip replacement, to include as secondary to back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to November 1984.  He was awarded the sharpshooter pistol ribbon. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to service connection for right hip disability and subsequent right hip replacement, to include as secondary to back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed back disability is etiologically related to service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a back disability (claimed as ruptured/bulging disc) have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a March 2009 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, private medical evidence, and lay statements in support of the claim.  

A VA examination was provided to assess the Veteran's back disability in May 2009 and an addendum opinion regarding the etiology of his back disability was provided in September 2014.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies with respect to the claim. 
In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Service Connection for Back Disability

The Veteran contends that his back disability should be service-connected.  See VA 21-526 Veterans Application for Compensation or Pension.  He states that the bulging discs and arthritis in his back are due to injuries he incurred while in the service.  The Veteran avers that these specific problems were recurrent during service but were consistently misdiagnosed as muscle strains.  See VA Form 9. 

The Veteran's service medical records establish that he was deemed fit for military service.  See Veteran's STRs.  The Veteran did not list any treatment, diagnosis, or complaint of back pain on the enlistment Report of Medical History.  See October 1976 Report of Medical History. 

STRs show that the Veteran was complained of lower back pain during basic training and was diagnosed with lumbar strain.  See December 1976 STR.  He continued to complain of lower back pain at several times throughout active duty service, stating that he experienced aching pain and tenderness that at times limited his range of motion.  In a September 1983 examination, the physician found tenderness in the lower spine with muscle bulge or spasm.  A November 1983 physician's note acknowledges that the Veteran injured his back initially while in boot camp and had problems with his back ever since.  See STRs. In each instance, the Veteran was diagnosed with muscle strains and spasms.  No CT scan or MRI was conducted during service.  

At his separation, the Veteran's spine was marked as normal and there were no notations or comments regarding a back injury or disability.  See Veteran's Separation Examination.  However, on the Veteran's separation Report of Medical History, he indicated that he experienced recurrent back pain.  See October 1984 Report of Medical History. 

Post-service, the Veteran continued to complain of severe back pain.  See October 1986, May 1988 Treatment Records.  

In April 1990, the Veteran was in a car accident which required a brief period of hospitalization.  He stated that during the accident he felt a snap and the chronic low back pain he had experienced during and since his military service worsened.  His back pain became productive of radiculopathy.  The Veteran was issued crutches as he reported that the pain and radiculopathy caused his leg to give out.  He also reported that the pain was aggravated by normal activities like bending or straightening the spine, coughing, bowel movements, and sneezing or laughing and seemed to only be relieved by bedrest. See October and November 1990 Treatment Records.  He received radiographic testing and was diagnosed with right L4-L5 disc herniation with right L5 nerve root compression.  See December 1990 Radiography Report. .  It was determined that the Veteran needed a laminectomy at that time; however, it was not performed due to a shortage of the necessary staff to perform the procedure.  

The Veteran continued to experience severe back pain.  See Medical Treatment Records.  A radiology report showed degenerative change, greatest at L4-L5 and L5-S1.  See October 2007 Radiology Report.  The Veteran underwent surgery for degenerative disc disease of L4-L5 and L5-S1with a fusion in 1997.  

In May 2009, the Veteran was provided a VA Examination in conjunction with this claim.  The examiner noted that the Veteran ambulated with the use of a cane but was able to stand on his toes and heels without difficulty.  He was not able to squat.  Physical examination of the Veteran's back showed a healed lumbar scar.  There was no evidence of an underlying muscular spasm.  There was subjective tenderness to palpation.  The Veteran denied any remaining radiculopathy since his surgery.  The range of motion of the thoracolumbar spine revealed a flexion of 0 to 85 degrees.  Extension was 0 to 30 degrees.  Right and left lateral flexion was 0 to 30 degrees.  Right and left lateral rotation was 0 to 40 degrees.  Straight leg raising was equal bilaterally.  The Veteran's deep tendon reflexes were normal and there was no clonus.  The examiner diagnosed the Veteran with laminectomy of the spine with disc excision and fusion, not related to chronic back strain in service.  He opined that it was less likely than note that the Veteran's low back pain was the cause of his herniated disc and subsequent back surgery.  See May 2009 VA Examination.  

An addendum opinion regarding the etiology of the Veteran's back disability was provided in September 2014.  The examiner reviewed the Veteran's medical records prior to providing an opinion.  She determined that the Veteran's claimed back condition was less likely than not incurred in or caused by his active duty service.  She stated that while the Veteran's STRs did show that he was diagnosed with lumbar strain several times between 1976 and 1983, those issues resolved, as lumbar strain is an acute condition involving the muscle and ligaments in the back that typically resolves within a few weeks.  She reasoned that the Veteran's more recent radiological findings are more consistent with age and normal wear and tear on the body and that these conditions would not be related to his back complaints during service.  See September 2014 VA Addendum Opinion.  

The examiner in the May 2009 VA examination did not provide a rationale for his etiological opinion.  Therefore, this opinion is inadequate and of no probative value.  

The September 2014 addendum opinion did provide rationale.  However, the examiner did not comment on the lack of radiographic testing performed during service and whether this impacted the accuracy of the diagnosis, nor did she reconcile her opinion with the Veteran's multiple assertions of severe back pain in the years immediately following service.  Thus, this opinion is assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").    

The Veteran essentially asserts that he has experienced back problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced back pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current back disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed back disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented back complaints and treatment in service, including on his separation report of medical history, without a CT scan or MRI conducted. (3) the back problems the Veteran had in the late 1980s, prior to the car accident in 1990, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the relatively short gap in time, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar degenerative disc disease with right sciatic intervertebral disc syndrome has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a back disability (claimed as ruptured/bulging disc) is granted.  

REMAND

The Veteran maintains that his right hip disability, which resulted in right hip replacement, should be service-connected as secondary to his back disability.  He avers that his hip disability is "collateral damage" from his back.  See VA Form 9.  

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claim of entitlement to service connection for a right hip disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124   (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213  (1992). 

The Boards notes that the Veteran was afforded a VA C&P examination for his claimed right hip disability in May 2009. The VA examiner after examining the Veteran and his claims file concluded that there was no documentation of an in-service incident to support the Veteran's contention that his right hip disability is due to his military service.  The Board finds that such medical conclusion is inadequate.  The Board notes that the examiner's conclusory opinion offers no rationale regarding his conclusion that there is no relationship between the Veteran's right hip disability and his military service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion). He also disregards the Veteran's lay testimony stating that he had fallen and hurt his right hip in service but was in the field and had not sought medical attention.  

Additionally, the Veteran has most recently asserted that his right hip disability is related to the back disability that is service-connected in this decision.  The possible relationship between the Veteran's right hip disability and his back disability is not discussed in the May 2009 VA opinion.    

The Board finds that this opinion cannot be considered adequate for adjudication on the merits.  Accepting such a conclusion as dispositive to the Veteran's claim is, at best, counter to the VA's duty to serve the Veteran. As such, an addendum medical opinion must be obtained for the VA to fulfill its duty to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records.  All records and/or responses received should be associated with the claims file. 

2. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his right hip disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  Any tests deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any disability of the right hip.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that such disability had its onset in service, was aggravated by service, or is otherwise related to any incident in service.  

The VA examiner should also express an opinion as to whether it is as least as likely as note (a 50 percent probability or more) that such disability was caused by or aggravated by the Veteran's service-connected back disability.  

Additionally, the examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  

Any opinion expressed must be accompanied by a complete rationale.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.  

3.  After obtaining the examination and associating it with the claims file, the RO should re-adjudicate the Veterans claim.  If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable period of time in which to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


